Me. Justice Waterman delivered the opinion of the Court. It appeared in this case that Mrs. Lizzie Murphy having $1,000 in money, allowed her husband to use the same speculating in jury warrants, that thereby he made a profit of $2,000, and the $3,000 was invested in the purchase of certain lots, the title to which was taken and stands in the name of Mrs. Murphy. Upon a final hearing the court found that the $2,000 profits was the property of Mr. Murphy, and that Mrs. Lizzie Murphy and Mr. John Murphy, wife and husband, were tenants in common of the real property purchased with the said $8,000, and that to the extent of an undivided two-thirds of the said property, Lizzie M. Murphy holds title to the same in trust for said John C. Murphy, and that the same is subject to be sold to satisfy and pay said several judgments, costs and interest. If a married woman advances her own separate money, and places the same in the hands of her husband for the purpose of carrying on any general business, although the same be carried on in the wife’s name, if the husband, by his labor and skill, increase the fund, the profits so made will not constitute a separate estate of the wife, but will be liable for the debts of the husband. Robinson et al. v. Brems et al., 90 Ill. 351; Wilson v. Loomis, 55 Ill. 352, and cases cited; Lachman v. Martin, 139 Ill. 450; Wortman v. Price, 47 Ill. 22; Hackett v. Bailey, 86 Ill. 74; Patton v. Gates, 67 Ill. 164; Herbert v. Herbert, 144 Ill. 115. • The court also made the following finding : “ The court further finds that said John 0. Murphy married said Lizzie M. Murphy on, to wit,. July 18, 1877. The court further finds that at the date of said marriage, and before, said John G. Murphy was the owner in fee simple and of record of the following real estate, to. wit: Lots 13, 14 and 15, block 1; lots 1, 2, 3, 4, 5,6 and 9, block 4; lots 5, 11, 12 and 13, block 5; lots 4,12,13 and 14, block 6, and lot 6, block 11; also lot 2, block 5, a11 in Murphy’s addition to Rogers Park. The court finds that on, to wit, March 14, 1878, while said John Murphy was indebted as aforesaid, he, said John Murphy, his said wife, Lizzie M. Murphy, joining therein, executed a warranty deed to said Robert R. Sampson, a brother-in-law of said John Murphy, conveying to said Sampson the first 19 of said lots, being all thereof except said lot 2, block 8, for the nominal consideration of ‘$500, although said lots were regarded by said John and Lizzie Murphy as being worth about $500 each. The court further finds that at the time of said conveyance it was understood and stated by and between the parties to said deed that said John 0. Murphy could have a reconveyance of said lots from said Sampson at any time upon repaying or refunding said sum of $500, and that said John Murphy made out the deed and recorded it, and took the same from the records and looked after the payment of taxes on said nineteen lots, while said Sampson held title thereto. The court further finds that on, to wit, November 19, 1885, said ¡Robert ¡R. Sampson reconveyed, by warranty deed, said nineteen lots to said Lizzie M. Murphy for the consideration expressed in said deed of $500. The court further finds that at the time of said conveyance to said Sampson, said nineteen lots were of much greater value than $500, and that they increased in value between that time and November 19,1885, when Sampson reconveyed to Mrs. Murphy, and that it was understood Sampson would not sell or dispose of the lots without the co-operation of said John Murphy, and that all the business was done by said John O. Murphy, he preparing and recording the deed from Sampson to Mrs. Murphy. That said Sampson received no interest and paid taxes on said lots during the seven years and eight months he held title to same in sum of $133.86. The court further finds that said conveyance of said nineteen lots by said J ohn G. Murphy to his brother-in-law, Sampson, was done in fraud of the rights of said complainants, creditors of said Murphy, and that any money given by said Sampson to said Murphy and expressed in said deed of March 14, 1878, from Murphy to Sampson, was in effect and intent a loan, and that any consideration paid to said Sampson for a reconveyance of said nineteen lots to said Lizzie M. Murphy on November 19, 1885, was in fact the money of said John 0. Murphy and that the conveyance to said Lizzie M. Murphy instead of to said J ohn C. Murphy, was for the purpose of keeping said lots out of the reach of said complainants, and a fraud on their rights as creditors of said John G. Murphy, and that said Lizzie M. Murphy now holds the legal title to said nineteen lots in trust for said John C. Murphy as against said complainants, and that said nineteen lots should be subjected to the payment of said judgments of- said complainants.” We see no sufficient reason for setting aside the finding in this regard. Appellants claim that these nineteen lots were purchased from Sampson with money belonging to Mrs. Murphy. As to how she obtained this money, she testifies: “I got the money from my husband to pay interest. When I get money from my husband and save it, I claim it belongs to me. I have paid taxes on the property. I got the money from Mr. Murphy to pay taxes and special assessments. I sold milk; we have had three or four cows; Mr. Murphy bought some; I bought some with Mr. Murphy’s money. The §500 1 paid Sampson for the nineteen lots, I derived through my mother, and money I received from my husband and saved in household expenses. I spent part of the money I received from my mother in my own private matters. I can not tell how much of it was from my husband, how much from boarders, or selling milk.” The transactions relative to these lots, occurring as they did between husband, wife and brother-in-law, are such as courts will carefully scrutinize, and will not suffer property of the husband thus acquired to be held by the wife, free from the just claims of his creditors, unless the proof that it has been acquired by the wife out of her separate means be clear. We see no reason for applying the equitable doctrine of laches to the delay of complainants in seeking to set aside the conveyance to Mr. Sampson or Mrs. Murphy. Neither of appellants have acquired any equitable right as against complainants by reason of their delay in filing the bill in this case. The decree of the Superior Court is affirmed.